The petitioner pleaded guilty to the charge of grand larceny and was sentenced to imprisonment at San Quentin. [1] He offered proof upon this proceeding *Page 295 
showing his age to have been under eighteen years at the time of the crime and sentence. The petitioner made no claim nor disclosure concerning this fact at the time of his hearing either in the justice's court or in the superior court. The judge of the superior court asked the petitioner his age before sentencing him, and the petitioner replied that he was twenty years old. Nothing else was said upon the subject, but the court proceeded as though the defendant was over the age of eighteen years.
Upon the authority of People v. Oxnam, 170 Cal. 211
[149 P. 165], the judgment is valid, and the writ should be discharged. Petitioner calls attention to the fact that at the time the cited case was decided section 4d of the Juvenile Court Law (Stats. 1915, p. 1228) had not been enacted. This is true, but nevertheless practically the same provision then existed as a part of section 19 of the Juvenile Court Act (Stats. 1913, p. 1285), and was expressly referred to and considered in that case at page 217.
We have fully considered People v. Oxnam in the opinion inEx parte Tassey, ante, p. 287 [253 P. 948], but we are unable to see any distinction between the case of petitioner here and the case of the defendant in People v. Oxnam.
The writ is discharged and petitioner is remanded to the warden of the state prison at San Quentin.
Nourse, J., and Sturtevant, J., concurred.